 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanes Hosiery,Inc. and Chauffeurs,Teamsters, andHelpers Local Union No. 391,International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 11-CA-5681 and11-CA-5745July 22, 1975DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYOn November 11, 1974, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a brief. The General Counsel filed cross-exception to the Administrative Law Judge's Deci-sion together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in the light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge ex-cept as modified below.The Administrative Law Judge found,inter alia,that Foreman Loggins' interrogation of employeeBeeson wasnot unlawful. We do not agree.During their long, cordial work relationship, Bee-son and Loggins have discussed a myriad of topics ina relaxed, easy manner, including the advent of theUnion. The Union was introduced into their conver-sation byBeesonwho, on Friday, March 1, 1974,informed Loggins that she had been invited to attenda union meeting to be held that evening, and teasing-ly asked him if he were going to attend. On the fol-lowing Monday morning, Loggins subjected Beesonto a series of union-related questions, each of whichfed uponBeeson'sprevious answer. Thus, he askedher whether she had attended the union meeting.Beeson replied that she had and stated further thatemployee Baker also was at the meeting where heacted as spokesman for Respondent's employees whowere present. Loggins then asked, "What Baker hadto do with the meeting," and was told that Baker hadintroduced the speakers. Loggins then asked Beesonfor the speakers'names(both of whom were unionofficials), and whenBeesonsupplied this informationLoggins askedBeesonfor the spelling of one of thosenames. In addition, during conversations concerningtheUnion in which Beeson and Loggins engagedover the following 3 days, all of which were initiatedby Beeson and conducted in a casual and relaxedmanner, Loggins continued to ask Beeson whetherBaker had attended the union meeting.Based primarily on the longstanding and friendlywork relationship between Beeson and Loggins, therelaxed manner in which they conducted all of theirconversations, including those concerning the Union,and Beeson's initiation of all of the above union con-versations after that which occurred on Monday, theAdministrative Law Judge found that the entire con-text of those conversations was bereft of coercionand did not constitute sufficient actual interferenceto amount to a violation of Section 8(a)(1) of the Act.We long have recognized that the test of interfer-ence, restraint, and coercion under Section 8(a)(1) ofthe Act does not turn on Respondent's motive, cour-tesy, or gentleness, or on whether the coercion suc-ceeded or failed. The test is whether Respondent hasengaged in conduct which reasonably tends to inter-fere with the free exercise of employee rights underthe Act.' We find that Loggins' interrogation of Bee-son falls within the purview of this test and, there-fore, violates Section 8(a)(1) of the Act.Our dissenting colleague cannot find any factualbasis to support a finding of unlawful interrogation.He assertswe are holding that the interrogation ofBeesonis unlawfulper se.As we have found,supra,the record clearly shows that despite the cordial rela-tionship between Loggins and Beeson, and notwith-standing the friendly manner in which their unionconversations were conducted, the fact remains thatLoggins, a representative of management, in whatour colleague refers to as "conversations," interrogat-ed Beesonas to her union activity, interrogated heras to the names, and the spelling thereof, of thosewho spoke at the union meeting, and repeatedly in-terrogated her as to the union activities of employeeBaker.Moreover, those interrogations did not occurin a vacuumsince,as the record shows, they were aprelude to Respondent's subsequent discriminatoryapplication of its no-solicitation rule against anotherknown union adherent. The facts that the questionerand questioned employee were otherwise on friendlyterms and the interrogation was conducted politelyand without overt hostility provides no legal basis forconcluding that Respondent's conduct lost its coer-cive effect .2 Nor does an absence of direct evidence1N.L.R.B. v. Illinois Tool Works,153 F.2d 811 (C.A 7, 1946), enfg. 61NLRB 1129 (1945).2 The Board and the courts long have held that, subject tocertainlimita-tions and safeguards, an employer lawfully may interrogate its employeesIn, e.g.,the investigation of unfair labor practice charges and for the prepa-ration ofits defense,Saunders Leasing System, Inc,204 NLRB 448 (1973);Guild Industries Manufacturing and Paul A Saad,321 F.2d 108, 114 (C.A. 5,1963), or to verifya union'smajoritystatus,Struksnes Construction Compa-ny, Inc.,165 NLRB 1062 (1967). Absent suchlegitimatepurposes, however,and despite our dissenting colleague's protestations to the contrary, interro-gation which otherwise is unlawful is not made lawful merely because it is219 NLRB No. 47 HANES HOSIERY, INC.show that employees were, in fact, coerced. Experi-ence has shown that statements made during an or-ganizing campaign are the subject of discussion, rep-etition, and dissemination among the employees, cf.Standard Knitting Mills, Inc.,172 NLRB 1122 (1968).The absence of direct evidence does not indicate thatthe interrogatee or employees may not, in fact, havebeen coerced, or that such unlawful conduct had notendency to affect unlawfully their Section 7 rights.As we have noted, the test is whether the conducttends to interfere with the exercise ofemployeerightsunder the Act.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Hanes Hosiery, Inc., Weeks plant, Winston-Salem,North Carolina, its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a) Interrogating employees with respect to theirunion activities, support, and membership.(b)Applying its no-solicitation rule in a discrimi-natory manner.(c)Discriminating against employees because theyengage in union activities.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe right to self-organization, to form labor organiza-tions, to join or assist Chauffeurs, Teamsters, andHelpers Local Union No. 391, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization,tobargain collectively through representatives oftheir own choosing, and to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, or to refrain from any and all suchactivities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Expunge from its records the final warning inwriting issued to employee Brenda Collins on May 9,1974, and forthwith advise her in writing of such ac-tion.(b) Post at itsWeeks plant in Winston-Salem,North Carolina, copies of the attached notice marked"Appendix." 4 Copies of saidnotice, onforms pro-conducted in a friendly,pleasant,and courteous manner.Monroe Manufac-turing Company, Inc.,200 NLRB 62 (1972).It is the fact,and not the man-ner, ofinterrogationwhich interferes with or coercesthe employees in theexercise of their rights.7 Standard Knitting Mills, supra.339vided by the Regional Director for Region 11, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the allegations of un-fair labor practices contained in the complaint whichhave not been found herein are hereby dismissed.MEMBERKENNEDY,dissenting:I agree with the Administrative Law Judge that theconversations between Respondent's foreman, Log-gins, and employee Beeson were not coercive and didnotconstitutesufficientactual interference toamount to a violation of Section 8(a)(1). My col-leagues summarily conclude, without any apparentrationale, that these conversations fall within the testof "conduct which reasonably tends to interfere withthe free exercise of employee rights under the Act."Absent any factual basis, such a conclusionis in real-ity no more than a ruling that interrogation isper seunlawful, an approach rejected by both the Boardand the courts.'The Board, inBlue Flash Express,6long ago reject-ed sucha per serule because it "would mean that acasual, friendly, isolated instance of interrogation bya minor supervisor would subject the employer to afinding that he had committed an unfair labor prac-tice . . . ." Indeed, that is precisely what has hap-pened here. As the Administrative Law Judge found,employeeBeesonhas long worked "in close conjunc-tion"with Knitting Department Foreman Logginsand in her capacity as factory clerk "is frequently inand out of his office," and regularly helps him with4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board "5Blue FlashExpress,Inc,109 NLRB591 (1954),Frtto-Lay,Inc,151NLRB 28, 34 (1965);BourneCo. v. N L R B,332 F.2d 47 (C A. 2, 1954). Itis now well settled that interrogation of employees as to union matters isunlawful only when it is conducted against a background of employer hos-tiltty and discrimination towards unionization as would induce in its em-ployees a fear of reprisalfor lawfullypursuing their union activities or whenit contains an express or implied threat or promise.N L.R.B.v. Ralph Print-ing and LithographingCompany,379 F.24 687, 690 (C.A. 8, 1967);N.L.R.B.v. J E. McCarron,et al,d/bla PrinceValley Lumber Co,et al.,216 F 2d212, 216 (C.A. 9, 1954).6 Supra 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis weekly reports.My colleagues concede that Beeson and Logginshave shared a "long, cordial work relationship" andthat they have discussed many topics, including theadvent of the Union, in a "relaxed, easy manner."They even concede that, as the Administrative LawJudge found, on the Friday before the Mondaymorning "interrogation," Beeson informed Logginsthat she had been invited to a union meeting to beheld that evening and "teasingly asked him if he weregoing to attend." It was in this context that Logginsasked Beeson, when she arrived at his office on Mon-day morning to work with him on the weekly reports,whether she had attended the Friday night meeting.Beeson did not merely respond that she had, in fact,attended; rather, she "volunteered little gossipy de-tails" about the meeting. She volunteered that em-ployee Baker was the spokesman for the companyemployees present. Loggins responded to this unsoli-cited outpouring of information with a question as toBaker's part in the meeting and was told by Beesonthat Baker had introduced the speakers. All subse-quent discussions concerning the Union were initiat-ed by Beeson and, like the initial conversation, con-tained absolutely no threats of warnings, eitherexpressed or implied.Without question, the test to be applied in de-termining the lawfulness of interrogation is "whether,under all the circumstances, the interrogation reason-ably tends to restrain or interfere with the employeesin the exercise of rights guaranteed by the Act."' Thecircumstances surrounding Loggins' interrogation ofBeeson precluded any possibility that Beeson or anyother employee could have felt restraint in pursuingunion activities.8Moreover, the only unfair laborpractice committed by the Respondent herein in-volves a single incident with respect to 1 employee ina plant employing nearly 2,300 employees. It is in-conceivable to me that "interrogation" of a singleemployee in this context could, as my colleaguesfind, tend to interfere with the exercise of employeerights under the Act. Indeed, my colleagues do notsuggest any basis whatsoever for their contrary con-clusion, and their finding of a violation herein is to-tally inconsistent with Board and court holdings thatinterrogation is notper seunlawful.InN.L.R.B. v. Huntsville Mfg. Company, a subsid-iary of M. Howenstein & Son Inc.,514 F.2d 723 (C.A.5, 1975), approximately 10 employees out of a workforce of 1,000 had been interrogated by their imme-diate supervisors who questioned the employees as to7 Blue Flask Express, Inc., supra,593.8 Certainlyemployee Baker couldnot possiblyhave felt restrained by thequestions concerninghis partin the union meeting.Thereis absolutely noevidence,or even allegation,that Baker knew of such questions or was inany manner interfered with in the exercise of his rights under the Act.what they thought about the union.The court's hold-ing inHuntsvilleis clearly applicable to the majority'sdecision herein.In refusing to enforce the Board'sorder the court stated:... Theseincidents must be placed in the con-text of a three-month organizing campaign of atotal workforce of over 1,000 employees and inwhichany otherincidents of an"anti-union ani-mus" arenoticeablyabsent.4Further militating against the Board's conclu-sion that the questioning was coercive is the gen-erally innocuous nature of the questions askedand that the"interrogations"were in employeeworking or break areas. The questions on thewhole were permissible under § 8(c), 29U.S.C. §158(c) (1970) [footnote ommitted],wereasked bylow-echelon supervisors,most of whom were indaily contact with the employees questioned, andthere was no testimony that any of the employeeswere purposely evasive in their answers.We would note here that the Board apparently equates in thiscase an employer's opposition to the union with an anti-union ani-mus. The Act does not mandate that employers willingly embraceunion representation of their employees nor do we think that opposi-tion to a union can be converted into an anti-union animus withoutsome proof,absent here,that the employer engaged or has engaged inthe past in a pattern of conduct hostile to unions.Further, finding that there were no "threats of repri-sal" violative of the Act, the court inHuntsvillequot-ed with approval the following fromSalinas ValleyBroadcasting Corp. v. N.L.R.B.,334 F.2d 604 (C.A. 9,1964), a decision also apposite to the majority's find-ings in this case:Neither mere inquiry by employer of employ-ees without harassment or undue frequency, asto the fact of the existence of a plan tounionize,nor a single somewhat vague prediction of antic-ipated loss of economic benefits can be trans-formed or transmuted by the magic of semanticlabels into "repeated interrogations" or "threatsof economic reprisals," sufficient to swing thebalance against the other facts in the record.A fortiorithe "semantic labels" applied by my col-leagues cannot transform the conversations herein-involving only 1 employee among2,300conducted ina friendly atmosphere in response to the employee'svoluntary discussion of the Union, containing abso-lutely no threats of reprisals, and to which the em-ployee responded not only unevasively but with fur-ther,unsolicited information-into "interrogationwhich is unlawful."In view of the friendly and relaxed relationship ofBeeson and Loggins and Beeson's gossipy nature, I HANES HOSIERY, INC.cannot conceive of circumstances in which questionsconcerning union activity could be less likely to in-terfere with the free exercise of employees' rights un-der the Act. Unquestionably, Beeson's interrogationby Loggins under the circumstances herein did nottend to restrain or inhibit her in the exercise of herrights in any way. She, in fact, continued to volunteerinformation concerning the Union, bringing up thesubject herself.I cannot agree with my colleagues' reversion to therule that interrogation isper seunlawful? I wouldfind, as did the Administrative Law Judge, that in thecircumstances of this case, Loggins' interrogation ofBeesonwas bereft of coercion, did not interfere withthe employees' exercise of their rights under the Act,and, therefore, is not unlawful. Accordingly, I woulddismiss the complaint in regard to such interrogation.9My colleagues disavow takingsucha perseapproach.Theyspecificallyignore,however, "the friendlymanner in which their union conversationswere conducted," the obviousfact that Beeson was not inhibited by theconversations and, in fact,continued to volunteer information about theUnion in conversationswhichshe initiated,and the fact that the only unfairlabor practicecommitted involves I employee outof 2,300.The exclusion ofthese factors from their consideration and their blind reliance on the factthatthe "interrogations"occurred beliesthe majority's disclaimerofa per seapproachto interrogation.My colleagues misstate my position.Theystate that"despite [my]protes-tations tothe contrary,interrogation which otherwise is unlawful is notmade lawful merely because it is conducted in a friendly,pleasant, andcourteous manner."Ihave not "protested"to the contrary.Rather, I findsuch a statement irrelevant to the discussion herein.Under the test set forthinBlue FlashExpress,supra-interrogation does not become unlawful un-less "under all the circumstances, the interrogation reasonably tends to in-terferewiththe employees in the exercise of rights guaranteed by theAct"-theinterrogation herein isnot "otherwiseunlawful."Monroe Manu-facturing Company,Inc.,200 NLRB 62, on which the majorityrelies tosupport their conclusion that unlawful interrogation is not madelawful bythe manner in which it is conducted,does not support their application ofthat conclusion herein;indeed,their reliance on it merely emphasizes theper seapproach theynow pursue.InMonroe,an employeewho had alreadybeen unlawfully interrogated on several occasions and had been the subjectof other unlawful interrogations was soughtout by therespondent'spresi-dent,who questioned her as to why she favored the union,attempted tochange her mind about the union,and asked her if his arguments hadchanged hermind. Mycolleagues noted inMonroethe master-servant rela-tionship and found that the president's seeking out the employee and thediscussionwhich followed "was calculated to, and would reasonably beinterpretedby the employeeinvolved as an attempt to, interfere with herright to self-organization,regardless of thecourtesyand civility of theinquiry."It cannot be seriously suggested that employee Beeson was the victim ofa "master-servant"relationship or that she interpreted Loggins'responses toher voluntaryoutpouring of information about the union meeting as anattempt to interferewith her rightto self-organization.Irefuse to join my colleagues in theirperseapproachto interrogation,regardless of the facadewith which itis veiled.APPENDIX341NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance togive evidence, the National Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOTinterrogateour employees withrespect to their union activities, support, andmembership.WE WILL NOT, in any like or related manner,do anything that interferes with, restrains, orcoerces employees with respect to these rights.WE WILL NOT apply our no-solicitation rule ina discriminatory manner.WE WILL NOT reprimand or otherwise discrimi-nate against employees because of their unionactivities.WE WILL expunge from our records the writtenfinalwarning given Brenda Collins on May 9,1974, and advise her in writing of that action.HANES HOSIERY, INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Theseconsolidated cases arise initially from charges in Case 11-CA-5681 filed March 19, 1974 t and later amended onApril 8 and 18 and May 9. The charges in Case 11-CA-5745 were filed May 17 and amended June 5. All thecharges were filed by Chauffeurs, Teamsters and HelpersLocal Union No. 391, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(the Union) against Hanes Hosiery, Inc. (the Respondent).On June 14 a consolidated complaint issued based on thesecharges alleging that Respondent engaged in unfair laborpractices consisting of multiple violations of Section8(a)(1)of the National Labor Relations Act, as amended (theAct), and a single violation of Section 8(a)(3) of the Act.The allegations respecting 8(a)(1) involve a no-solicitation1All datesherein are1974 unlessotherwise noted. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDrule, interrogation of employees regarding union activity,and warning employees to remove,or coverup,union but-tons.The allegations respecting Section 8(a)(3) involve theissuance of a final warning to employee Brenda Collins.Respondent filed an answer admitting the jurisdictionalallegations of the complaint but denying the alleged viola-tions of Section 8(a)(1) of the Act. The answer admits afinal warning was issued to employee Brenda Collins butdenies it was issued because of her union or concerted ac-tivities.The issues were heard before me at Winston-Salem,North Carolina,on July 18 and 19.Upon the entire record,my observation of the witnesses,and consideration of the brief filed by General Counsel, Imake the following:Weeks plant started on March 1 with a meeting of between75 and 80 plant employees at a local motel.The organizingwent forward with handbilling outside the plant,beginningaboutMarch 7 and with further meetings of employeesincluding a mass meeting held on March 10. In addition anin-plant organizing committee was set up to solicit employ-ees signatures on union authorization cards.The union or-ganizing effort continued throughApril,May, June, andJuly and was in progress at the time of the hearing herein.Simultaneously Respondent has been engaged in a cam-paign to counteractthe Unionorganizing.B. The Alleged Threats, Coercion,and Restraints1.The no-solicitation ruleFINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent is a North Carolina corporation engaged inthe manufacture and sale of women's hosiery.It operates aplant known as the Weeks plant at Winston-Salem, NorthCarolina,the only facility involved in the present matter.Respondent annually receives at its Weeks plant at Win-ston-Salem goods and raw materials valued in excess of$50,000 which come to it directly from points outsideNorth Carolina.It also annually sells and ships from theWeeks plant to points outside North Carolina goods val-ued in excess of $50,000. Respondent is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.The Weeks plant employs between 2200 and 2300 per-sons in three shifts.Eighty percent of the employees arewomen.H. THELABOR ORGANIZATION INVOLVEDThe Union is an organization which represents employ-ees respecting wages,hours,and working conditions andwhich admits to membership employees of various employ-ers, including employees of Respondent.It is a labor orga-nization within the meaning of Section 2(5) of the Act.At the time of the events involved in this case and con-tinuing through the time of the hearing the Union was en-gaged in a campaign to organize the employees at theWeeks plant.On May 28 the Union filed a petition (11-RC-3922)seeking a Board election. Following a hearingon June 20,the Board'sRegional Director for Region 11on July 5 issued a Decision and Direction of Election di-recting that a representation election be held among theproduction and maintenance employees of the Weeks planton August 7. At the time of the unfair labor practice hear-ing herein the election remained scheduled but had not yetbeen held.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union Organizing CampaignThe union campaign to organize employees of theThe complaint alleges,and the answer denies,that Re-spondent promulgated,maintained,and enforced an inval-id no-solicitation rule prohibiting employees from unionsolicitation during nonworking time on company property.There is no dispute that a no-solicitation rule has long beenin effect in the form of Rule 17 in the employees hand-book.The General Counsel contends that rule 17 on itsface is invalid because its language is too broad,and, fur-ther,that it was discriminatorily applied.The rule in question reads as follows:17. Solicitations,collections,sales.Except by the express permission of management,there shall be no-solicitations,collections,or sales onthe job or which in any way interfere with work orproduction.In arguing that this rule in invalid on its face because itis too broadly worded the General Counsel first relies onDaylin,Inc.,DiscountDivision,d/b/aMiller'sDiscountDept.Stores,198 NLRB 281 (1972). The thrust of the argu-ment appears to be that as read by the ordinary employeerule 17 would be understood to ban all union solicitationson plant premises even though the employees involvedmight not be working at the time.Apparently the GeneralCounsel does not contend,and in any event there is noevidence to indicate,that rule 17 was initially establishedfor a discriminatory purpose.Cf.Serv-Air, Inc.,161 NLRB382 (1966).Looking to the language of the rule itself,itprohibitssolicitations"on the job." Contrary to the contention ofthe General Counsel I find that ordinary employees read-ing those words would understand that they applied to sit-uations where employees were working.In the past theBoard has considered rules banning solicitations "on thejob" and has found that such rules are not on their faceinvalid.Pepsi-Cola Bottlers of Miami,Inc.,155 NLRB 527(1965).See alsoSouthwireCompany,145NLRB 1329(1964), enfd.asmodified 352 F.2d 346 (C.A. 5, 1965);White Oak Acres,Inc.,134 NLRB 1145,1150 (1961).The General Counsel seems to read rule 17 as includingtwo rules:one prohibiting solicitations on the job and theother prohibiting solicitations which interfere with work orproduction.The rule forbids solicitations in circumstancesdescribed in the following language,"on the job or whichin any way interfere with work or production." The Gener- HANES HOSIERY, INC.alCounsel emphasized the use of the disjunctive "or" tosupport his reasoning that two rules are involved.But thisis a strained reading.There is no punctuation preceding thedisjunctive"or."AsIread the rule, and as I think theordinary employee would read it,the words"or which inany way interfere with work or production"modify andexplain the words which precede them and serve to empha-size that the purpose of the rule is to protect the productionprocess.Ihave been referred to no case where languageforbidding solicitations which interfere with work produc-tion has been heldper seinvalid.The General Counsel further contends that the openingwords of rule 17 allowing an exception to the rule if per-mission of management is obtained serves to encouragesolicitations for causes popular with management while si-multaneously discouraging solicitations for the Union.There is some validity in this argument where the employ-er, as here,is engaging in a campaign in opposition to theUnion.Yet one must not lose sight of the fact that the ruleas a whole is short and easily read.It takes up only threelines in the employee handbook.It is not a long involvedstatement with numerous exceptions requiring an employ-ee to be a Philadelphia lawyer to figure it out.CompareFasco Industries,Inc. v.N.L.R.B.,412 F.2d 589(C.A. 4,1969), enfg.173 NLRB 522 (1969).Whether stated in therule or not,management has the inherent power to changethe rule or grant exceptions to it.This language merelyannounces that authority.Ido not think it significantlyencourages or discourages employees in their solicitations.The General Counsel also contends that rule 17,whetheror not invalid on its face,was disparately applied againstunion solicitations.In this connection the record showsthat rule 17 was ignored insofar as the sale of various prod-ucts such as Tupperware,Rubbermaid,Avon,and candyand jewelry.In addition, various collections were at timestaken up such as collections for the flower club fund usedon the occasion of funerals or serious mishaps.Some col-lections were taken up to purchase Christmas gifts for su-pervisors.The record indicates that management knewabout these solicitations and allowed them to continuewithout restrictions.There was also some buying and sell-ing of firearms in the plant.But the record indicates thatmanagement was unaware of these sales.The plant manag-er testified that he received no complaints from employeesthat they were being bothered or pressured by these vari-ous solicitations.Perhaps he himself did not receive anycomplaints.But with a work force of over 2,000 it is hard tobelieve that some disgruntled individual has not on someoccasion groused to a supervisor about such solicitations.The General Counsel contends that rule 17 was appliedto the union solicitations in a discriminatory manner andpoints to the disciplining of Brenda Collins as evidence ofsuch disparate application.I so find.The evidence is treat-ed hereinafter in connection with the alleged discrimina-tion against Collins.2.The allegedinterrogationsThe complaint alleges, and the answer denies, that onvarious dates in March and April three of Respondent'ssupervisors unlawfully interrogated employees about the343union activities, membership, and desires of those employ-ees as well asother employees. The three supervisors in-volved are Elbert Loggins, first-shift foreman in the knit-ting department, George Tucker, first-shift foreman in thepairing department, and Jerry Warren, plant manager.a.The allegedinterrogationsby Elbert LogginsAt the time of the events involved here Louise Beesonwas employed as a factory clerk on the first shift in theknittingdepartment under the supervision of Foreman El-bert Loggins. She has been an employee of Respondent for20 years. In her capacity as factory clerk Beeson works inclose conjunction with Loggins and is frequently in and outof his office. She keeps the department records such as thestyle and size setups necessary for production. She regu-larly helps Loggins with his weekly reports. This latter ac-tivity takes place early each Monday morning in his office.Beeson andLoggins converse with each other daily. Thescope of their conversations include not only their workbut also many other topics of mutual interest.On the evening of Friday, March 1, the Union hadscheduled a meeting of employees to which Beeson hadbeen invited. Earlier that day while at work she came intothe office of the superintendent in charge of her operationat a time whenLoggins was there. Beeson volunteered thatshe had been invited to a union meeting and asked Logginswhy he did not go also. Loggins declined, saying he hadnot been invited. According to Beeson they have discussedthe Union many times.The following Monday morning, March 4,when Beesonarrived at Loggins' office to work on the weekly reportswith him, he asked her if she attended the meeting on Fri-day night. She said yes. According to Loggins she volun-teered that she had gone to the meeting. His version isconsistentwith her testimony that they often talked aboutthe Union, that she told him about union activity withouthis asking, and that his questions in this regardcame afterthe subject was being discussed. Nevertheless, I credit thetestimonyof Beesonand find that on Monday, March 4,Loggins brought up the matter by asking her if she hadattended the Fridaymeeting. I reach this finding because itseems logicalin light of their interchange on Friday that hewould ask her if in fact she went.The conversation continued with Beeson volunteeringmany details about the Friday night meeting and with Log-gins asking some questionsalong the way. From the totalevidence it is clear that he did not grill her.Beeson toldabout various things that happened such as her difficulty ingetting intothe meeting when the man on the door of themeeting placeasked her what she was doing there. She alsotold of another man at the meeting who apparently hadbeendrinking and had to be told to sit down. She toldLoggins what the speaker said in his opening remarks. Shetold him that an employee named Talmadge Baker was thespokesman for the company employees present. Accordingto Beeson,Loggins specifically asked her if Talmadge Bak-er was at themeeting, to which she replied that she did notknow, and also specifically asked her the identity of thespokesmanfor the employees present, to which she repliedthat she did not know. On these differences I do not credit 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeeson.The account of Loggins upon which I base theabove finding was more detailed than hers.In any case, itseems to me that a 20-year employee such as Beeson, whoadmittedly had often talked about the Union with Logginsand who had volunteered little gossipy details such as herexperience with the doorman when she arrived and theincident about the man who got out of order, would nothave been so reluctant to mention the name of the employ-ee spokesman or so quick to plead ignorance in this regard.After learning that Talmadge Baker had been the em-ployeespokesman,Loggins admittedlyasked Beeson whatBaker had to do with the meeting.She replied that he intro-duced the speakers. Loggias then admittedly asked herwho the speakers were and she gave him the name of twounion officials,a Mr. Durham and a Mr. Lauk(which shepronounced as Lock).He then asked her how to spell thename Lauk.He testified that that was all he asked her. Hedenied asking her if other employees,specifically certainchanger-mechanics,were there.Beeson testified that hehad asked her if some changer-mechanics were at the meet-ing and that she had pleaded ignorance.I credit Loggins inthis respect.It is not clear from her testimony whether Bak-er was one of those she referred to.On the followingday, Tuesday,Beeson again had occa-sion to be in Loggins office. They conversed on varioustopics including job relations.Beeson brought up the sub-ject of the Union. She testified that Loggins again askedher if Baker was at the meeting and that she again said shedid not know.Beeson further testified that on the followingWednesday and Thursday, March 6 and 7, approximatelythe same general conversations occurred.She admittedlyraised the subject of the Union each time. She testified thaton each of thesedaysLoggins again asked if Baker hadbeenat the Fridaymeeting.Loggins,without giving anydetails about the Tuesday, Wednesday, or Thursday con-versations,categorically denied asking about Baker on anyof those days.I do not credit his denial.Whether Loggins violated Section 8(a)(1) of the Act is aclose question.He, a supervisor, while in his office, thelocus of authority,clearly asked Beeson,a rank-and-fileemployee, about union activities. Yet the entire context ofthe conversations is bereft of coercion. The relationshipbetween Beeson and Loggins was a cordial one. Eventhough he was a supervisor and she was not, they were inpart coworkers. There is no question that she was not asupervisor.Yet herduties involved her in management'swork much more than was the case with the ordinary mill-hand.Loggins' office was for her a normal work area.A longstanding mutual relationship allowed them to fre-quently converse on many topics. They often talked aboutthe Union.On each of the particular occasions discussed inthe evidence, except one, she brought up the topic of theUnion. Any questionsor commentshe had followed there-after as in normal conversation.The one exception was onthe morning March 4 when he asked her if she had gone tothe meeting the previous Friday night,a meeting she hadearlier told him about and invited him to attend.Whether Loggins'questions,although not coercive, werenevertheless an interference,isarguable.Plainly Beesonand her fellow employees were not quite as free of employ-er influence after her supervisor's questions were put andshe had responded. In the first place, as in any conversa-tion,she necessarily was under some slight pressure to re-spond in some manner.Secondly,she and her fellow em-ployees could reasonably believe that,at least to the extentof the scope of the questions asked, their employer wasinterested to learn what they were doing and thinking. Thisconceivably could have an inhibiting effect on future exer-cise of their statutory rights. But the same context whichleads me to find no perceptible coercion present in theseconversations also leads me to find insufficient actual in-terference to amount to a violation of Section 8(a)(1) of theAct. Accordingly I find that Loggins did not commit anunfair labor practice.b.The allegedinterrogationby George TuckerThe complaint alleges,and the answer denies,that in thesecond week of April George Tucker, foreman in the pair-ing department,unlawfully interrogated employees abouttheir own union activities,membership,and desires and theactivities,membership,and desires of other employees.At the Weeks plant Respondent follows the practice ofhaving a supervisor interview each employee once a year.On April 8, Tucker routinely called in Novella Adams, em-ployed in the pairing department as a material handler onthe first shift, for her regular annual interview.Althoughthe union organizing campaign was then in progress, andAdams had twice been solicited(once in March and againin April) to sign a union card by Brenda Collins,a memberof the union organizing committee,whiletheywere work-ing, I find, based on the credited testimony of Tucker, thatthe interview with Adams was routinely scheduled, that hetook her in order,and that the scheduling of the interviewwas unrelated to the union campaign then in progress.The interview was held in Tucker's office. When Adamsappeared he asked her to sit down,asked her how she wasgetting along,and told her it was her regular yearly inter-view.He then went over her absentee record,her workrecord, and checked her current address. According to Ad-ams she asked Tucker in the course of the interview if aperson did not sign a union card would they be subjectedto dues. Tucker answered no. Adams further testified thatTucker then asked her how she felt about the Union andshe answered that she wanted no parts of it. She furthertestified that Tucker asked her if she thought the Unionwould get in and she answered no, not with Brenda Collinspushing it.It is clear from the testimony of both Adams and Tuckerthat she brought up the topic of the Union. On cross-exam-ination Adams testified that prior to Tucker saying any-thing about the Union she said she wanted no parts of theUnion.Further along in the cross-examination she testifiedshe did not remember whether she had told Tucker first orwhether he had asked her first about the Union, that itcould have been either way. She testified that Tucker didnot grill her about the Union, that his statements were inanswer to her questions,that he talked to her in a nice waywithout putting pressure on her or making her fearful. Andfinally she testified that she probably told Tucker about theUnion without him asking.On his part Tucker testified credibility that, when Ad- HANES HOSIERY, INC.ams brought up the topic of the Union by asking him if theUnion should come into the plant, would she have to jointhe Union or belong to the Union, he answered no, that itwas each person's privilege. According to Tucker, Adamsexplained the reason she had asked was because a girl thathad been wearing a union badge in the pairing departmenthad been trying to get her to sign a union card and she didnot want anything to do with it. Tucker unequivocally de-nied he ever asked Adams how she felt about the Union orif she thought the Union would win or lose or what thefeelings of other employees were about the Union. He testi-fied further that, when Adams mentioned the union card,he suggested that she read it very carefully, including thefine print. According to him he didnot suggestthat she notsign one nor did he ask her if she had signed one.According to Tucker he did not report to the plant man-ager on his interview with Adams. During the interview,however, he filled out a routine personnel form which be-came a permanent part of Adams' file. On the back of theform in a space provided for general comments Tuckerwrote, "Novella said she appreciated her job and all thatHanes has done for her. She ask (sic) about the Union ifthey get in here could they make you join. Said she did notwant any part of it."I find the above evidence insufficient to establish thatTucker coercivelyinterrogatedAdams aboutthe union ac-tivities,membership,and desires of herself or other em-ployees.I reach this finding because even though the inter-view took place at the locus of authority, it was scheduledas a routine matter in accordance with established practice.I further rely on the fact that the employee injected thesubject of unionism into the conversation. Moreover, hertestimony, which is the only evidence offered to supportthe allegation, was vacillating and contradicted by the un-equivocal denialof Tucker. Accordingly,these allegationsof the complaint should be dismissed.c.The allegedinterrogationby Jerry WarrenAs noted earlierhereinemployee Novella Adams hadtwice been solicited to sign a union card by fellow employ-ee BrendaCollins while they wereon thejob. Onthe firstoccasion in March Adams indicated she was undecided.On the second occasion in April Adams indicated she hadnot made up her mind. She did not sign an authorizationcard on either occasion.Itwas after these two incidentsthat she had her annual interview with her foreman,George Tucker, detailed above.Some time in April, after her interview with Tucker, Ad-ams encountered Collins in the break area during break-time. Other employees were also present.At the time Col-lins was angry with Adams. She pointed to Adams, callingher a Miss Hanes Hosiery "ass-licker."Adams was muchembarrassed by the uncomplimentary epithet.As a result of the incident in the break area Adams re-quested an interview with Plant Manager Jerry Warren. Hewas not immediately available but a few days later hecalled her to his office pursuant to her request. She toldhim about all three incidents involving Collins, the twooccasions when she was solicited to sign a union card aswell as the abusive language in the break area. She asked345Warren if there was anything that could be done aboutCollins and her conduct, saying she did not like Collins'attitude trying to get her to sign a union card.According to Adams, whom I credit, Warren then askedher if she thought the Union had a chance. She replied shedid not think so with people like Collins working for itbecause Collins was hurting it more than she was helpingit.Adams said she did not want any part in the Union. Shealso testified thatWarren may have asked her about herfeelings about the Union. She did not remember his exactwords. Inasmuch as her testimony is uncertain in this re-gard I find the evidence insufficient to warrant a findingthatWarren asked her how she felt about the Union.Moreover, it is clear he already knew what her feelingswere.Warren denied that he asked Adams how she thoughtthe Union was doing, or whether it had a chance, or whowas for or against the Union. But the account of Adams isvery clear and I credit her version that he asked if shethought the Union had a chance.IfWarren had called Adams to his office on his ownmotion and inquired of her if the Union had a chance, hisinterrogation would clearly have been coercive and a viola-tion of Section 8(a)(1) of the Act. But because she soughtthe interview,voluntarily reported about herencounterswith Collins which involved the Union, asked Warren ifanything could be done about Collins' conduct, voluntarilyexpressed her antiunion attitude, and only then did Warrenask her opinion about the Union's chances, I find the evi-dence as a whole insufficient to establish that the circum-stances were coercive. Accordingly, I find that Warren didnot violate Section 8(a)(1) of the Actin this regard.3.Warnings to remove or cover up union buttonsThe complaint alleges, and the answer denies, that Re-spondent violated Section 8(a)(1) in that Foreman Joe Gil-lespie in mid-March, on March 18, and in late March,warned employees to either remove or cover up union but-tons which they were wearing. The real issue is whetherbusiness reasons justified such directions.Buttons were distributed by the Union in March for useby union supporters during the union campaign. They wereround metal campaign buttons about 2 inches in diameter,with yellow background, the words "Vote Teamster" inblack across the top, and a drawing of a smiling face be-low. The buttons were affixed to the wearer's clothing by apin across the back, the point of the pin protruding aboutone-fourth inch beyond the periphery of the button. Thesurface of the button itself,which appears to be painted, isgenerally smooth.However,the particular button offeredin evidenceby theGeneral Counsel, which witnesses testi-fied is identical to all of the others used, is slightly rustedalong the edge.Joe Gillespie is the section foreman on the third shift inthe knitting department. The shift starts work at 11:50 p.m.and continues for 8 hours. The knitting department is theprincipal activity in the plant during the night hours. Gil-lespie supervises 56 employees operating 28 productionlines.The area under his supervision encompasses approxi-mately 25,000 square feet. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn approximately the second week of March qualitychecker Lola White wore a union button to work. Gillespietold her she would either have to take it off or cover it up.In mid-March fixer-mechanic James Chatman also wore abutton and was told the same thing by Gillespie. On thenight of Friday,March 15, quality checker Faye Longwore a button without incident. The next Monday morn-ing,March 18, quality checker Helen Witaker wore a but-ton and Gillespie told her to take it off or cover it up. Thatsame night Faye Long again wore her button and Gillespietold her thesamething. In each case he gave the employeethe option of removing the button or continuing to wear itbut covering it up. He gave no indication as to how itshould be covered up, whether by a transparent or opaquecovering.Chatman, the fixer-mechanic involved, works in andamong the running knitting machines.His duties includethe handling of hosiery. He was wearing his button on theneck strap of his apron.The quality checkers involved,White,Whitaker, andLong are each responsible for two production lines. As aknittingmachine produces hosiery it blows the finishedproduct into a bag. When a quality checker finds that amachine is running defects,her duties involve pulling allthe hose produced by the machine out of the bag. This isdone by hand. The number of hose handled on any givenoccasion may be small but may also be substantial. Theevidence indicates that on occasion bunches of hose areheld in the arms and even against the body and that theemployees must take care not to nick or pick the hose.Considerable evidence was offered respecting picks. Apick is a single strand of yarn in a hose which has beenpulled out of place with the result that the hose is defective.Some picks are repairable but they present a problem be-cause hand labor is required to repair them. Larger picks of2, 2-1/2, and 3 inches in length are not repairable and thehose become waste. About 1-1/2 mile of yarn go into eachconventional hose.Picks are a constant problem. The number of picks hasvaried from as little as 6 percent of the hose produced to asmuch as 22 percent. Gillespie testified credibly that he isunder constant pressure from higher management to keepdown the number of picks. In 1973 when picks were run-ning particularly high, his superiors specifically instructedhim to get the level of picks down. He also testified credi-bly, and I find, that the yarn currently used in the produc-tionof hosieryismore susceptibleto picks than that previ-ously used. As a result more effort is being made to reducepicks.In order to avoid picks employees are required to weargloves. If they wear a wristwatch not covered by the gloves,they are required to wear a cover for the watch. No specialrestrictions are put on the clothing the employees wear ex-cept that the Company prefers they wear clothing which issmooth in front to avoid the possibility that stockings maybe picked by brushing against rough clothing or againstbuttons and the like. Quality checkers are provided withaprons covering them below the waist. However, they arenot required to wear the aprons. Fixer-mechanics appar-entlywear aprons which have a bib front covering thechest as wellas the lower body.Although the above noted evidence shows a valid busi-ness concernwith picks, some evidence in the record tendsto indicate a nonbusiness motivation for Gillespie's in-struction regarding the union buttons. Thus, he gave hisinstructions while the union campaign was in progress andwhile Respondent admittedly was engaged in a campaignto counter the union campaign. Whitaker testified withoutcontradiction that after Gillespie told her to take off orcover up the union button she asked him why and he re-plied that it was against company rules. She then com-mented she thought it was silly and he replied, "We're notsupposed to go within a mile of those people." It is notalleged that this comment was an unfair labor practice, buttheGeneral Counsel contends it indicates why Gillespierestricted her in wearing the union button. Chatman testi-fied, without contradiction, that when Gillespie told him toleave the button on or cover it up he also stated, "It'sagainst the company policy."Gillespie testified, and I find, that there is no companypolicy against wearing union buttons or any other kind ofbuttons as such. Chatman and Long both testified, and Ifind, that in the 1972 presidential campaign they both worepolitical campaign buttons similar to the union button inquestion here and in about the same location. No limita-tion was put upon them. Long also testified that since Gil-lespie limited her she has seen others in the plant wearingunion buttons. I give little weight to the fact that politicalbuttons were worn in 1972 because of the passage of timeand because of the evidence that the problem of picks hassince become more serious and the yarn is apparently morefragile than used at previous times.Whitaker testified, and I find, that she has often wornnecklaces and pins in the same general location as she worethe union button and has never snagged a hose. However,she did not testify that Gillespie never objected to theseornaments. She denied that during her work hose comesclose enough to such ornaments to be picked. I do notcredit her denial in view of the substantial testimony ofother witnesses to the contrary. Respecting Whitaker, Gil-lespie testified credibly that he never observed her wearinga long necklace although he had seen her wear a short onewhich fell inside her blouse and was therefore covered. Icredit his testimony in this reagrd. However, he did notrecallWhitaker wearing brooches with long pins stickingout in front so her testimony respecting pins stands unde-nied.Gillespie admitted that White has worn long chains andthat he has had to talk to her about it. His instructions,however, appear to have been exceedingly mild because heallowed her to continue to wear the chain for the balanceof the shift and asked her not to wear it again. Accordingto him she also on occasion wore a necklace with a crosspendant. He had her put this down inside her blouse.Long testified, and I find, that she sometimes wears asmall metal clip in the form of an American flag up on hershoulder in the same location as the union button she wore.According to her the flag pin snaps on like a tie clasp andwould tend to snag hose if it came into contact with them.Nothing has ever been said to her about wearing the flagclip.There is evidence in this record going both ways. Some HANES HOSIERY, INC.tends to support an inference that restrictions were put onemployees of union buttons in order to hamper the unioncampaign.Other evidence supports an inference that busi-ness reasons were behind the restrictions.Gillespie, whowas a forthright and credible witness, testified that his re-strictions on wearing the union button were not related tothe fact that they were union buttons but only to the factthat they posed a problem regarding picks. He testified thatthe union buttons were on the front of the employee'schest. This is in conflict with all of the employee witnesseswho testified that the union buttons were placed high upnear the shoulder. I think Gillespie was mistaken and ac-cordingly I credit the employee witnesses on this point.I find that the union button could,if it cameinto contactwith hose, cause picks in them. Obviously the pin whichprotrudes a quarter inch beyond the periphery of the circu-lar button could cause a pick or snag. Secondly, Gillespiedemonstrated at the hearing how a hose could catch on theround edge of the union button which was offered in evi-dence by the General Counsel. There is a slight rust markon the edge of this particular exhibit. The evidence is to theeffect that all of the union buttons were the same. Therecord is silent as to whether buttons other than the oneoffered in evidence had any rust on the edge. I make nofinding in this respect. Yet Gillespie's demonstration viv-idly portrayed the hazard involved in the button cominginto contact with hose.The evidence shows that some risk of picks did existfrom the wearing of the union buttons as well as otherarticles. The evidence shows that on some but not all occa-sionsGillespie took measures to limit employees' use ofsuch ornaments. Thus, Long was never restricted in the useof her flag pin while others were told to put hanging neck-laces inside their blouses ornot towear them in the future.And Long observed union buttons being worn in the plantafter the incidents involved here.I find there is sufficient evidence to warrant the conclu-sion that business justification existed for Gillespie's re-strictions respecting the union buttons. The difficulty withthe General Counsel's casehere is that the type of clothingand ornaments worn by the employees have a direct rela-tionship to production. Management on the spot must beallowed a reasonable discretion in guarding against defectsin the product which might be caused by clothing or orna-ments.Here I think Gillespie was within the bounds of thatdiscretion.He did not absolutely ban the wearing of thebuttons. His restrictions permitted employees to continuewearing them if they were covered. I find they could havebeen covered by a transparent material and still have com-plied with his restrictions. In my view it is unwarranted tofind unlawful a foreman's restrictions on use of a unionbutton which has been demonstrated in the courtroom tobe capable of causing picks in the hosiery produced.Whether Gillespie was entirely correct in his judgment thatthe buttons placed high on the body of the employee werenevertheless a hazard is an arguable matter. The hazardappears to have been greater in the case of Chatman thanwith the quality checkers because he had to get in andaround the running machines which were using the fragileyarn and he also had to handle some hosiery.But evenrestrictionson the quality checkers were within the347foreman's legitimate discretion. Given the particular cir-cumstances here, to find that Gillespie committed an un-fair labor practice would be to second guess his judgmentregarding the production of the product.Imight reach a contrary result if the button involvedwere not so clearly demonstrated to be a potential hazardto the product. CompareConsolidated Casinos Corp. Saha-ra Division,164 NLRB 950 (1967). If, as I find, the unionbuttons were a hazard to the product and Gillespie actedaccordingly, it is immaterial that he failed to so act on alloccasions,whether with respect to union buttons worn byemployees other than the four involved here or with respectto other ornaments on clothing. Respondent's inefficiencyon some occasions does not warrant a finding that occa-sions of efficiency amount to unfair labor practices even ifsome restriction of employee rights to propagandize is in-volved. I find that the risk to the product shown here arespecial circumstances which legitimize Gillespie's actions.C. The AllegedDiscriminationThe complaint alleges,and the answer admits,that onMay 9 Respondent issued a written"final warning" to em-ployee Brenda Collins. The complaint further alleges, butthe answer denies,that the warning was issued because ofher union or concerted activities.1.Collins' employment history and union activityCollins was hired on October 14, 1968. At the time of theevents involved here she worked on the first shift as a pair-er of hose in the pairing department. She first involvedherself in union activity on March 10 when she attended amass meeting of employees. At that time she joined thein-plant organizing committee and thereafter endeavoredto persuade other employees to execute union authoriza-tion cards. She talked about the Union to fellow employeesin the plant. At times when she was not working she sta-tioned herself in the parking lot near her car (where shekept a supply of blank authorization cards) and tried tointerest employees in signing them. She also passed outunion handbills outside the plant. Her union activities wereknown to management.Respondent maintains a system for administering threetypes of discipline depending upon the gravity of the em-ployee offense.Minor derelictions such as unexcused ab-sences resultonly in oral reprimands. After two oral repri-mands the employee is given a written reprimand. Moreserious faults such as sleeping on the job result in a writtenreprimand for the first offense and in discharge on the sec-ond occasion. Company guidelines for the type of offenseswithin this category also include interfering with the workof others, abusive language to fellow employees, andthreatening, intimidating, coercing, or interfering with fel-low employees on company premises. For even more seri-ous offenses employees are discharged on the first offense.Examples of offenses in the most serious category are fight-ing, abusive or profane language to supervision, and im-moral or indecent conduct.On May 9 Respondent issued a written reprimand toCollins. It was handed to her by her supervisor, George 348DECISIONSOF NATIONALLABOR RELATIONS BOARDTucker.She refused to sign the reprimand. It reads in perti-nent part as follows:Itwas explained to BrendaCollinsthat she has beenbothering and interferingwith the workof other em-ployeeswhiletheywere working.She was advisedthat anyfurther occurrence of thisnature that results in her neglectingher workor inter-fering withthe workof others will result in her em-ployment being terminated."THIS IS A FINAL WARNING."2. The reasons for the reprimand to CollinsRespondent asserts its reprimand to Collins was justifiedby her dealings with three fellow employees,Novella Ad-ams, Robert Zimmerman,and LarryGlenn,all of whomcomplained that she was bothering them.a.The incidents withNovella AdamsAs noted earlier herein Collins had on two occasionsendeavored to interest Adams in the Union.On each occa-sion both were working.Collins on each occasion was ather work station pairing stockings.The evidence indicatesthat she could do this work while conversing with others. Ifind that on the two occasions when she solicited Adams,Collins did not interfere with her own work. On the otherhand,Adams in the performance of her duties movedabout from place to place and even from department todepartment.Her job classification was material handler inthe pairing department.She generally used a handtruck inher work.In the course of her work she came into contactwith many employees with whom she conversed. I find thatshe was not on a tight time schedule and that satisfactoryperformance of her duties permitted her to take a few min-utes from time to time for social conversation with fellowworkers.Ibase this finding on uncontradicted testimonythat on occasions she was asked to look up telephone num-bers or do other errands for employees required to stay attheir work stations.On the first occasion which occurred in late March orearly April, Adams in the course of her work came to theplace whereCollinsand another employee were working.Theyhad a short exchange of words and Adams moved onwith no significantdelay. On thesecond occasion whichoccurred 3 to 4 weeks later Adams was not passing imme-diately by Collins' work station but was in another aisleabout 16to 18 feetaway from Collins. Collins called herover. Adams complied because she did not know what Col-lins wanted and it was not unusual for employees to makerequests of her.Instead,Collins sought to interest Adamsin signing a union card.Collins made comments about thepay and also urged Adams to sign a union card in theinterest of a fellow employee present even if she was notinterested for her own benefit.The evidence shows that onthis occasionAdams was delayeda few minutes in contin-uing her further dutiesbut thatno adverse consequencesresulted from her delay. She was, however, bothered by theconversations because she was not infavor of the Unionand would have preferred that Collins not speak to herabout it.Itwas after this that she had her annual interview withher foreman,George Tucker,detailed above.Some timeafter that Adams encountered Collins in the break area onwhich occasion Collins pointed to her and called her anobscene name.Adams then requested an interview withPlantManager Warren who saw her at his convenienceseveral days later. She reported to him on all three inci-dents and asked him if anything could be done about Col-lins conduct.b.TheZimmerman incidentsRobert Zimmerman is employed in the service depart-ment.His duties include the hauling of waste material fromthe plant to a truck-trailer or dumpster in the parking lot.For this purpose heuses ahandtruck which he pushesacrossthe parking lot. On a number of occasions while hewas thus working Collins, who had stationed herself in theparking lot near her car and was not working,tried to in-terest him in signing a union authorizationcard.She talkedto Zimmerman several times even though he told her hedid not want to sign a union card.He testified that aboutevery time he went out the door she would be after him tosign.I find this was an impression of his because she obvi-ously was in the plant working during her shift. As notedearlier Collins kept a supply of blank authorization cardsin her car in the parking lot. Part of her technique was topersuade employees to go over to her car to sign a card.Zimmerman testified that he never indicated to her that hewas interested in signing a card or in going over to her carfor that purpose. On one occasion on May 3, however, shesucceeded in getting him to stop to talk with her. She triedto talk him into signing.Before talking to her he hadstopped in line behind another employee with a truck towhom Collins was speaking.Zimmerman listened to whatthey were saying and then talked to Collins himself. Hesaid he was not interested. The whole incident took be-tween 3 and 5 minutes during which he was not continuingwith his work.Zimmermanreported Collins' efforts to talk with him tohis superior, Harold McCulloch, complaining that he wasgetting tired of it. He asked McCulloch to have it stopped.McCulloch said he would see what he could do. Later, aMr. Williams from Respondent's personnel office took awritten statement on the matter from Zimmerman. It wasthis statement that was handed to Plant Manager Warrenand which in part formed the basis for his discipline ofCollins.c.The incident involving Larry GlennLarryGlenn is also a service department employeewhose duties include pushing a waste truck across theparking lot from plant to dumpster.Some timein earlyMay, Glenn and fellow employeeRoosevelt"Poochy" Harrison (who was not a witness),were pushing waste handtrucks across the parking lot whenCollins called to them asking, "How about you all?" Harri-son responded, "There's no way you're gonna get me in the HANES HOSIERY, INC.car." I find that Collins was speaking to both Harrison andGlenn.Glenn was under the impression that she was talking tohim. Glenn testified that Collins asked him if he wanted tosign a union card. He said he was not interested. She toldhim she would see him another day. It is not clear whetherthis was on the occasion when he was with Harrison or onanother occasion. On cross-examination he was asked,"You did think, when Brenda Collins, this nice-lookinglady, asked you to get in the car with her, that was seriousenough to complain to the Company? Is that correct?" Heanswered, "That's right." He was then asked directly, "sheasked you to get into the car with her?" He answered,"Yes, She asked me to get in there, so I could sign a unioncard."It should be noted here that Collins is a well endowedyoung adult female Caucasian. During her testimony shegave the impression she was no shrinking violet. Glenn is a20-year-old male Black. During his testimony he gave theimpression of being a somewhat timid person. When Glennwas asked if he had other encounters with Collins, he testi-fied as follows, "Well, when I go in the breakroom, she givethem eyes. Looking." When asked what he meant by this,he explained, "Looking me right hard with her eyes." Healso testified, "One day, she asked me did I look like I wasdead."Glenn also reported to McCulloch that Collins was both-ering him in his work. As a result Williams took a state-ment from him which was transmitted to Plant ManagerWarren.After receiving the reports from Zimmerman and Glenn,Warren instituted the discipline against Collins. But he didnot investigate to find out her version of the events report-ed.He had Tucker deliver the reprimand to her but shehad no opportunity to make a defense. She inquired ofTucker about who had made the complaints. He refused totell her saying only that employees had complained abouther.In explaining his decision Warren testified, "I looked atthe three major complaints in front of me. And I felt thatthiswas serious. I considered the fact that Brenda hadworked there for 4 or 5 years, and that her work record wasnot that bad. And that I felt a written warning would cor-rect the situation to the point that we didn't have to termi-nate her."3.DiscussionIt is significant that Warren did not take action based onthe reports from Adams alone. At that point Collins' con-duct was not sufficiently serious to precipitate action byWarren. The written warning of May 9 makes no referenceto her use of abusivelanguage. So far as sheknew that wasnot in the picture. Although Respondent made no oral ar-gument and filed no brief, Warren's position at the hearingappeared to be that anotherelement,abusive language,was also a reason justifying the reprimand. Warren's solici-tude for the feelings of Adams innot referringto Collins'use ofabusive language,which was already public knowl-edge, does not ring true. If her vulgarity had beena signifi-cant consideration, he would have taken actionimmedi-349ately. In view of his delay, I think Respondent must betaken at its written word as contained in the written repri-mand as to the reasons for the discipline.The important language in the reprimand is, "that shehas been bothering and interfering with the work of otheremployees while they were working." Considering first thematter of interfering with the work of others, I find there isinsufficient evidence of real interference with work to war-rant Respondent in limiting the statutory right to organize.SeeN.L.R.B. v. Babcock & Wilcox Co.,351 U.S. 105, 113(1965);Daylir, Inc.,198 NLRB 231 (1972). The evidenceshows some short delay of employees while working butdoes not show that it made any difference in the produc-tion process. Thus, the first time Collins spoke to Adamsthere was no significant delay at all; on the second occa-sion there was a few moments' dalay. Given the nature ofAdams' work and the fact that frequent minor delays forother reasons were allowed, I find that the delay whichCollins caused her was of no consequence to her job func-tion.Zimmerman was also delayed but the bulk of his delaywas caused by the fact that he was waiting behind anotheremployee who was in front of him and who was talking toCollins. It does not appear that anything kept him in lineor prevented him from going around the employees infront of him. Nor does it appear what Collins and the em-ployees in front were talking about. That employee madeno complaint about Collins. Zimmerman made no com-plaint about the person in front of him. Even assuming thatit all involved the Union, there is no concrete evidence thatthe work of Zimmerman or of Glenn in disposing of waste,or any of their other duties, was measurably impaired byCollins' solicitations.With respect to Glenn, his testimony indicates that shecalled across the parking lot to him. The evidence does notindicate that at any time that she spoke with him a signifi-cant amount of time was taken away from his performanceof his duties.Considering the testimony of Adams, Zimmerman,Glenn, Tucker, and Warren, I find that the reason thethree employees complained about Collins was that theywere personally opposed to the Union and annoyed thatshe was pressing them to declare themselves in favor of theUnion. In addition, of course, Adams complained aboutthe abusive epithet in the break area. But, as noted earlier,that was excluded from the written reprimand.Turning next to the matter of "bothering" other employ-ees, Ifind that the written reprimand is ambiguous in thatit is not clear whether bothering means bothering employ-ees in their work or bothering them personally. With thepossible exception of the name-calling incident in thebreak area, no record evidence suggests that Collins' unionactivity caused a discipline problem. As noted earlier, hernamecalling did not precipitate her discipline nor was itincluded in the written reprimand. Bothering employees intheirwork is equivalent to interfering with them in theirwork. Interference with work is discussed above. Respon-dent apparently takes the position that employees who arepersonally bothered or upset inevitably will be affected ad-versely in the performance of their work. This is not anirrational position for a manager to take in the operation of 350DECISIONSOF NATIONALLABOR RELATIONS BOARDa plant but I find it is not a defense to a charge that anemployer has unlawfully limited the exercise of employees'statutory rights.Warren testified that he held that view.But this is a generalization.Absent proof of actual effecton work,I find such justification insufficient reason to lim-it employee rights to discuss the Union. This is not to saythat an employer does not have an interest in, and a rightto control, the production process as well as the circum-stances of employment which affect employee morale. Butthe right of employees to discuss unionism,pro or con,necessitates that the exercise of those rights not be limitedto situations where participants are in agreement. Dis-agreement is a normal part of discussion.Annoyance tosome on some occasionsis unavoidable.In a plant as largeas the one involved here there inevitably will be some em-ployees personally annoyed by persistent pro or antiunionproselytizing. Those so annoyed have no individual rightunder the Act to handcuff the free speech of others withwhom they do not agree. They do not acquire such rightsby asking management to act as their surrogate.And ab-sent some concrete showing that discussion about union-ism meaningfully affects the production process, manage-ment has no such right. No such showing is made here. Theshowing is that the three complaining employees were up-set by Collins' proselytizing. But there is no showing thatthis really affected the work.With respect to Glenn there are racial and Freudian ov-ertones that are troublesome.Assuming,without finding,that he was deeply troubled by Collins' forwardness, it stillmustbe recognized that this is the world in which he lives.As already noted, there is no evidence that his work wasactually affected.Ifmanagement was protecting his stan-dard of values, it was not entitled to do so at the expense ofrightsguaranteedby Section 7.Even though management acted on the complaint of em-ployees, it ended up limiting solicitations on behalf of theUnion while permitting all other manner of solicitations,the only difference being that the three employees hadcomplained about the union solicitations. That is notenough to legitimize the discipline of Collins.The net ef-fectwas that in Collins' case Respondent banned unionsolicitations,which were not shown to have actually im-peded work,while allowing others.The language of herwritten reprimand tracks rule 17, the no-solicitation rule. Ifind that it was a discriminatory application of that rule inviolation of Section 8(a)(1) and(3) of the Act.I find alsothat Respondent disciplined Collins because of her unionactivity and that this action tended to discourage member-ship in the Union. For this reason also the reprimand wasan unfair labor practice prohibited by Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IIIabove, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce. They are unfair labor practices within themeaning of Sections 8(a)(1) and(3) and 7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.By applying its no-solicitation rule in a discriminatorymanner to the union activity of employee Brenda Collins,Respondent has interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7of the Act,and has committed, and is committing,unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.4.By issuing a final warning in writing to employeeBrenda Collins, Respondent discriminated in regard to herhire or tenure of employment thereby discouraging mem-bership in a labor organization, the thereby violated, and isviolating, Section 8(a)(3) and (1) of the Act.5.The unfair labor practices found above affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices,I recommend that it cease and desist therefromand take certain affirmative action to effectuate the poli-cies of the Act. I recommend that Respondent be orderedto expunge from its records the final warning in writingissued to employee Brenda Collins on May 9, 1974, andthat it advise Brenda Collins of such action in writing. Ifurther recommend that Respondent post appropriate no-tices at its premises.[Recommended Order omitted from publication.]